Per: Curiam.
This appeal is concerned mainly with a controversy between attorneys with respect to the division of fees.
The Capital National Bank of Lincoln failed in 1893 Afterwards certain actions were begun by different creditors of the bank against the directors, seeking a réc'overy from them for neglect of duty, violation of the national bank act, and other wrongful acts committed by them in their official capacity. The actions were begun in 1895, the litigating creditors'being the Jones National Bank, the Bank of Stapleliurst, the Utica Bank, Thomas Bailey, and Isaac ITolt. The firm of Biggs & Thomas .were attorneys for the Jones National Bank and the Bank of Stapleliurst. The firms of Pound & Burr, and Norval Brothers & Lowley represented the other creditors named. The contract between the several attorneys and their clients provided for a contingent fee of one-tliird of the
*637gross receipts. Eor some years the attorneys each aided and assisted the others in the legal work and in the general prosecution of the actions, except as hereinafter mentioned. ' There is a conflict as to whether a ¡specific agreéfiient was made as to-this, but the. direct evidence, the course of conduct of these attorneys during a long Series of years, the signing of their names to papers and briefs and legal documents, and their appearance' in the cases of other than their nominal clients, all convince us that the several cases were prosecuted by them as a joint adventure. Comparatively early in the litigation recovery was had of over $20,000 collected from Stuart, one of the directors. The suits proceeded as to the others. .Many vicissitudes occurred in the litigation during the long series of years.' Finally a judgment for'pláintiffs avías "obtained in the district court for Seward county, AA'hich was afterwards reversed by this court, following, ¡is the court thought, former decisions of the supreme court'’of the United States. Jones Nat. Bank v. Yates, 93 Neb. 121. Afterwards the judgment of this court AvaS Aéversed by the supreme court of the United States, 240 U. S. 541, and the cause remanded, with directions to affirm the judgment of the district court, Avhich was done. Afterwards all the judgments were sold to one Mullén for $95,000. This Avas paid to Harry T. Jones as trustee for the interested parties. Jones filed a bill of interpleader, asking the court to apportion the amount due to "each of the attorneys. The trial court held that the proceeds of the Stuart judgments should be divided in four equal parts, of which Eurr is entitled to one-fourth, Thomas one-fourth, Norval Brothers one-fourth, and the estate of George W. Lowley one-fourth. The court also found that? after the reversal of the judgment in this court, agreements were made between Burr and Thomas, and between Norval Brothers and Thomas, with the consent of the clients, that Thomas should receive-additional compensation for extra services in the further conduct of the case; that after that time “Norval Brothers performed no' more *638than nominal services,” but the court also found that they did not withdraw as attorneys in the case; that the reasonable value of such extra services of Thomas was $9,500;, and that, after the payment of $9,500 to Thomas, the remainder of the fee arising from the sale of the judgments to Mullen should be divided into three equal parts, one-third to Thomas, one-third to Burr, and one-third to Norval Brothers, or their assignees.
Mr. Thomas appealed, mainly from the allowance of. any compensation to Norval Brothers derived from the Mullen sale, urging as a ground for reversal' “that the contract: of the clients with Norval Brothers was an entire and indivisble contract for compensation contingent.,,upon success in the litigation; that, having abandoned...their contract prior to its completion and permitted. its execution to be taken over by Thomas under a new agreement with the clients, Norval Brothers forfeited all right to. demand compensation thereunder.”
■ The evidence establishes that, after the judgments had been reversed by the supreme court of this state, Norval Brothers, who had performed many and valuable services,, and had expended much time and labor in the prosecution of the several suits, became convinced that the judgment of this court could not be reversed, and that further prosecution of the actions would be fruitless, and so expressed themselves to the other attorneys, and that thereupon the agreement with Thomas was made. Mr. Lowley had died before the recovery of the judgment in the district court.
We think that neither the evidence nor the law justifies fully the contentions made by Mr. Thomas. While Norval Brothers are entitled to share in the distribution of the proceeds, we are convinced from the testimony as to the labor performed and time expended by Mr. Thomas that the amount awarded to Norval Brothers by the district court should be reduced, and that awarded Mr. Thomas and Mr. Burr increased. The evidence shows that the determination to take the case to the supreme court of *639the United States the second time after the adverse decision in this court was largely brought about by the energy and persistence of Mr. Burr. However, the greater part of the work, after this conference and agreement between the attorneys, was performed by Mr. Thomas, and he should have, as the district coux*t found, the larger portioxx of the compensation.
Appellant Run* contends that in such an enterprise no one attorney is entitled to greater compeixsation than another; that the alleged contract between the attorneys as to the appeal to the supreme court of the United States is void for want of consideration, is so uncertain and incomplete as to be ixnenforeeable, and had not been established by the evidexxce, and that no extra compensation should be allowed Thomas. We are satisfied with the decision of the district court upon-these points. We agree with appellant .that, in a controversy between attorney axxd client as to fees, an attorney employed on a contingent-fee basis is entitled to xxothing if he abandons the case and recovery is finally procured by another attorney. No cliexxt is complaining, and the principle is xxot applicable. The relations to be examined are those existixig among the attorneys . themselves who wei*e engaged in a joint enterprise and occupied a special partnership relation. Under the general principles of law applying to the division of fees between attorneys who are associated together in the conduct of litigation, and in the absence of any special agreement, each is entitled to an equal share of the fee. Underwood v. Overstreet, 188 Ky. 562, 10 A. L. R. 1352, and cases cited in note on page 1357. Also, see Lamb v. Wilson, 3 Neb. (Unof.) 496, on rehearing, 505. In view, however, of the pecxxliar circumstances of the case, and of the facts in evidexxce in regard to the noxxparticipation by Norval Brothers in the later conduct of the case, and the agreement between the attorneys, we are satisfied that Norval Brothers are entitled to no compensation for services performed after this agreement was made. They should, however, be allowed the reasonable valxxe of their *640services before that time, the value to be-based in proportion to the services rendered, and the amount of.the ultimate recovery from the sale of judgment to Mullen. The district, court awarded $8,165.32 to. the assignees of Norval Brothers. From this amount we deduct $3,000, and award $2,000 thereof to Mr. Thomas, in addition to the sum awarded him by the district court, and $1,000' thereof to Mr. Burr, in addition to the amount awarded him by the district court. The remainder, $5,165.32, is awarded to the .assignees of . Norval Brothers in the proportion as their interest appears under the assignment of Norval Brothers..
As- to the cross-appeal of Mrs. Lowley, we are convinced that under the evidence the district court properly found that the estate of George W. Lowley was not entitled to any share of the proceeds of the Mullen sale.
.Burr was made a party to the. appeal by Thomas. He afterwards dismissed his appeal as to Burr. He now contends that Burr is not entitled to appear as a cross-appellant in the case, and that the decree is final as to him. We. are convinced that, where the relations between the parties, the issues, and the facts are so interwoven as in this case, the appeal of Thomas brought up the whole question as to the proper distribution of the fund, and that Burr has a right to appear.
With respect to the cross-appeal of Bailey, we find that the book of accounts kept by Jones, trustee, is not fairly subject to the animadversions made upon it by Mr. Burr. It is true that the entries in the -book are made with pencil, but the items, except in a few instances, follow consecutively, and the trustee testifies they were made in accordance with the facts. Much is said about the payment of certain money to Mr. E. T. Wade of Washington, D. C., but we think there is sufficient evidence to justify the expenditure to him for his services in procuring evidence. . -
The trial court found in favor of the trustee upon the items set forth in the book, and we believe no sufficient *641ground'lias been shown for setting the same aside. Its judgment in this respect, therefore, is affirmed. -
The judgment of the district court, except as modified by what has been said with reference to the compensation of Norval Brothers, and the distribution of the money on hand after deducting $3,000 from the amount awarded their assignees, is affirmed, and the cause remanded, with directions to enter judgment in accordance with this opinion. It is further ordered thát all costs, except briefs in this court, be paid from the common fund, and each party shall pay the costs of his or its own briefs.
Affirmed as modified: '■